Title: To John Adams from Richard Chapman, 27 June 1782
From: Chapman, Richard
To: Adams, John



Amsterdam June 27th. 1782
Sir

I hope you will pardon the Liberty I have taken of Adressing my Self to you but haveing waited on Mr: Barttly Expecting Some Assistance from him, he Informd me it was not in his Line but that your Excellency was the only person to Apply too.
These lines will Inform your Excellency that I was Mate of a Con­tinental Packet Call’d the Active Commanded by John Hodge Esqr: from Philadelphia Bound to the Havannah with Dispathes we Saild from the Capes of Dilaware the 10th: of March last and was Unfortunately taken the 25th: by the Proserpine Frigate the Brigg with the Capt: was Ordred to Jamiaca myself with the people was Brought home to Spit Head from which place I Soon made my Escape and by the Help of Friends at Portsmouth and London I have Safe Arrived here but have been Under the Docter’s hands good part of the time I have been here till within this ten or twelve days. So that I hope your Excellency will Consider my Situation and Afford me as much Asistence as your Excellency may Judge Nessesery as I am determind to git home as Soon as poserble as I Belong to the Service and Have near five months wages due at Eighteen Dollars ⅌ month I Should take it as a great Favour if it is poserble, for it to be paid to me here, as it would be of Infinite Service to me at present; as I am Intirely Destitute of Cloths and Every other Nessesery I Shall want when I Come to go to Sea. Relying on your Excellency’s Goodness I am with the Greatest Submission your Excellency’s most Obet: Humbl: Servt:

Richard Chapman


NB Your Excellency will be So Kind as to Answer the Above as it will not lay in my power to See him personly If Nessesery till I Receive Some Asitstance.
At Mrss’ Mc:Graves Worm Street.

